Duckworth, Chief Justice.
1. Whether or not the statement of the solicitor-general, made to the jury in his argument and complained of here, that he was not allowed to discuss the character of the defendant unless he had put his character in issue, which he had not in this case, was in any respect prejudicial and harmful to the defendant, the prompt instruction by the court that the jury should disregard the argument thus made, and the further clarification by the court, of the law on character, rendered the statement completely harmless, and the court did not err in refusing to grant a mistrial and in overruling the amended ground of the motion for new trial complaining thereof. Code § 81-1009; Smith v. State, 204 Ga. 184, 189 (48 S. E. 2d 860), and cases cited therein.
2. The evidence, showing that the victim had been knocked unconscious and her money torn from her person, leaving her clothing tom where it had been pinned to her undergarments, and the confession of the defendant, amply supports the verdict of guilty of robbery by force, and the court did not err in denying the motion for new trial for any reason stated.

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., who dissents ¡rom division 1, and from the judgment of affirmance.